Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 – 5, 8 – 16, 18 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1 – 5, 8 – 16, 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Linder et al (US 2001/0007056 A1) (herein after Linder) in view of Wang et al (US 2010/0026542 A1) (herein after Wang), and further in view of Birk et al (US 2017/0089966 A1) (herein after Birk).

	Regarding Claim 1 Linder teaches, 1a circuit for measuring impedance (Fig. 7, system 100), comprising: a current mirror (Fig. 7: current source/sink circuit 700) comprising a first current path (Fig. 7, ¶ 0060; Examiner interpretation: the path from current source/sink circuit 700 to multiplexer 705 to first diode 250, to electrode 120A, to electrode 120B, to ground) and a second current path (Fig. 7, ¶ 0060; Examiner interpretation: the path from current source/sink circuit 700 to voltage measurement circuit 600); a sensor (Fig. 7: defibrillation lead impedance) having a terminal (Fig. 7: electrode 120A, to electrode 120B) electrically coupled to an input current path (Fig. 7, ¶ 0060; Examiner interpretation: multiplexer 705 to current source/sink circuit 700) of the current mirror; a charge collector (Fig. 10: sampling capacitor 1000 and sampling capacitor 1100) electrically coupled to an output mirrored current path (Fig. 7, ¶ 0060; Examiner interpretation: the path from current source/sink circuit 700 to multiplexer 705) of the current mirror; an analog-to-digital converter  (Figs. 7, 11: controller 235 and capacitor 1045); and a plurality of switches (Fig. 11: first input switch 1005 and series multiplexer switch 1025) to selectively couple the charge collector to the output mirrored current path or the analog-to-digital converter (Fig. 1, ¶ 0066), the plurality of switches including: a first switch  (Fig. 11: first input switch 1005) to electrically couple the charge collector to the output mirrored current path of the current mirror (Fig. 11, ¶ 0066); and a second switch (Fig. 11: series multiplexer switch 1025) to electrically couple the charge collector to the analog-to-digital converter (Fig. 11, ¶ 0066), wherein the circuit is further configured to: set a bias voltage for an input of the current mirror to provide a voltage step to the terminal of the sensor (Fig. 9, ¶ 0062; Examiner interpretation: current source/sink circuit 700 receives the bias voltage at voltage at node 910 and provide a voltage electrode 120A or electrode 120B.); —.
	Linder fails to teach, — and set an integration time independent of a connection time of the impedance being measured, wherein an output of the current mirror is electrically coupled to an integration capacitor of the charge collector to collect a charge; transfer the charge to the analog-to-digital converter such that its digital output is proportional to the charge of the integration capacitor; and determine a capacitance based, at least in part, on the charge collected and a voltage difference of two voltage steps across the charge collector for two known times.
	In analogous art, Wang teaches, — and set an integration time (Fig. 3, ¶ 0043 performance) independent of a connection time of the impedance being measured (Fig. 3, ¶ 0043; Examiner interpretation: the performance is varied based on the sampling rate and is independent of Vin) , wherein an output of the current mirror is electrically coupled to an integration capacitor (Fig. 3, capacitor 316) of the charge collector to collect a charge (Fig. 3, ¶ 0038); transfer the charge to the analog-to-digital converter  (Fig. 1, ADC 130) such that its digital output is proportional to the charge of the integration capacitor (Fig. 3, ¶ 0021); —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linder by include the capacitor taught by Wang in the analog-to-digital converter taught by Linder to achieve the predictable result of measuring an analog signal with better linearity, improved quantization noise characteristics, and simpler implementation [Wang: ¶ 0021.]
	Linder in view of Wang fails to teach,— and determine a capacitance based, at least in part, on the charge collected and a voltage difference of two voltage steps across the charge collector for two known times.
	In analogous art, Birk teaches, — and determine a capacitance (Fig. 2: Cunknown) based, at least in part, on the charge collected (Fig. 2, ¶ 0033: equation (6); Examiner interpretation: charge Q is obtained by product I*t) and a voltage difference (Fig. 2: Vmeas) of two voltage steps across the charge collector for two known times (Fig. 2: time t.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linder in view of Wang by combining the method of measuring an impedance taught by Linder in view of Wang with the method of measuring an impedance taught by Birk to achieve the predictable result of measuring an impedance to determine an unknown capacitance. [Birk: ¶ 0021.]

	Regarding Claim 2, Linder in view of Wang in view of Birk teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, wherein the analog-to-digital converter comprises a capacitive digital-to-analog converter (CAPDAC) (Figs. 7, 11: controller 235 and capacitor 1045.)

	Regarding Claim 3, Linder in view of Wang in view of Birk teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, further comprising: a first switch (Fig. 1: shunt multiplexer switch 1030 and shunt multiplexer switch 1130) to electrically couple the charge collector to a ground.

	Regarding Claim 4, Linder in view of Wang in view of Birk teaches the limitations of claim 3, which this claim depends on.
Linder further teaches, the circuit for measuring impedance of claim 3, further comprising: —; a fourth switch (Fig. 1: shunt multiplexer switch 1005 and shunt multiplexer switch 1105) to electrically couple the charge collector to the current mirror; —.
Birk further teaches, a current source (Fig. 2, current source 208) electrically connected to the first current path (Fig. 2, ¶ 0037; Examiner interpretation: the path that flows current iref) of the current mirror (Fig. 2, current mirror 214); — and a fifth switch (Fig. 2, switch S1) to electrically couple the current source to the current mirror. (Fig. 2, ¶ 0040.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linder in view of Wang in view of Birk by combining the first current path taught by taught by Linder with a current source electrically connected to a first current path of a current mirror; and a fifth switch to electrically couple the current source to the current mirror, taught by Birk to achieve the predictable result of a current path with a current source so as to provide a known current value to measure an unknown impedance [Birk: ¶ 0021.]

	Regarding Claim 5, Linder in view of Wang in view of Birk teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, further comprising a current mirror bias voltage source (Fig. 11: voltage at node 910) electrically coupled to an input port of the current mirror. (Fig. 11, ¶ 0062.)

	Regarding Claim 8, Linder in view of Wang in view of Birk teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, further comprising an H-bridge (Fig. 7: multiplexer 705, first switch 225, second switch 230), the H-bridge comprising a plurality of switches to reverse a polarity of a voltage across the terminal of the sensor. (Fig. 7, ¶ 0037; ¶ 0040; Examiner interpretation: when second switch 230 is on and first switch 225 is off, the voltage from electrode 120A has a higher polarity than the voltage at electrode 120B. When first switch 225 is on and second switch 230 is off, the voltage polarity is reversed.)

	Regarding Claim 9, Linder in view of Wang in view of Birk teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, further comprising a timer (Figs. 1, 7; Examiner interpretation: the system 100 inherently has a timing generator to generate the timing signals) to switch a plurality of switches according to a timing scheme, the timing scheme configured to cause the charge collector to collect charge over a known time. (Fig. 11, ¶ 0068; Examiner interpretation: During the time period t3-t2 (i.e., φ2), sampling capacitor 1000 transfers the collected charge to controller 235.)

	Regarding Claim 10, Linder in view of Wang in view of Birk teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, wherein the analog-to-digital converter comprises a capacitive digital-to-analog converter circuit element (Figs. 7, 11: controller 235 and capacitor 1045) to convert charge discharged from the charge collector into a digital representation of the charge. (Fig. 7, ¶ 0046.)

Regarding Claim 11, Linder in view of Wang in view of Birk teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, further comprising a processor, microcontroller, or state machine (Figs. 7, 11: controller 235) to determine the impedance across sensor terminals based on charge collected by the charge collector. (Fig. 7, ¶ 0046.)

	Regarding Claim 12, Linder in view of Wang in view of Birk teaches the limitations of claim 11, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 11, wherein the processor is configured to determine impedance by determining a resistance based on the charge collected by the charge collector and a voltage step across the charge collector for a known time. (Fig. 7, ¶ 0046; Examiner interpretation: defibrillation lead impedance Z1D is determined based on voltages V252A and V252B; and currents I250A and I250B. Currents I250A and I250B are due to the charge collected at time intervals t1, t2 and t2, t3.)

	Regarding Claim 13, Linder in view of Wang in view of Birk teaches the limitations of claim 11, which this claim depends on.
	Birk further teaches, the circuit for measuring impedance of claim 11, wherein the processor is configured to calculate a series capacitance (Fig. 2: Cunknown) of the impedance based, at least in part, on a known amount of charge (Fig. 2, ¶ 0033: equation (6); Examiner interpretation: charge Q is obtained by product I*t) and a related change in voltage (Fig. 2: Vmeas) between the two known times and a third and a fourth time (Fig. 2: time t; Examiner interpretation: time t is for any time interval the capacitance is measured.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linder in view of Wang in view of Birk by combining the method of measuring an impedance taught by Linder in view of Wang in view of Birk with the method of measuring an impedance taught by Birk to achieve the predictable result of measuring an impedance to determine an unknown capacitance. [Birk: ¶ 0021.]

	Regarding Claim 14 Linder teaches, a method for measuring an impedance (claim 1), comprising: charging an integration capacitor (Fig. 7: sampling capacitor 1000), via a current mirror (Fig. 7: current source/sink circuit 700), with a first current  (Fig. 7, ¶ 0045: I250A) through the impedance in a first direction for a first predetermined amount of time (Fig. 7, ¶ 0039; Examiner interpretation: during the first direction at time t1, I250A  flows from current source/sink circuit 700 to multiplexer 705 to first diode 250 to electrode 120A to electrode 120B to ground); transferring, into an analog-to-digital converter (Figs. 7, 11: controller 235 and capacitor 1045), a first collected charge on the integration capacitor (Fig. 7, ¶ 0046; Examiner interpretation: the first collected charge in capacitor 1000 is during the time period between t1, and t2), wherein the first collected charge is based on the first current, and wherein the analog-to-digital converter outputs a first digital value of the first collected charge on the integration capacitor (Fig. 7, ¶ 0046); charging the integration capacitor (Fig. 7: sampling capacitor 1100), via the current mirror, with a second current (Fig. 7, ¶ 0049: I270) in a second direction for a second predetermined amount of time (Fig. 7, ¶ 0040; Examiner interpretation: during the second direction at time t3, I270 flows from current source/sink circuit 700 to multiplexer 705 to second diode 270 to electrode 120B to electrode 120A to ground) after charging the integration capacitor with the first current through the impedance in the first direction, wherein the second direction is different from the first direction (Fig. 7, ¶ 0040); transferring, into the analog-to-digital converter, a second collected charge on the integration capacitor (Fig. 7, ¶ 0074; Examiner interpretation: the second collected charge in capacitor 1100 is during the time period between t4, and t5), wherein the second collected charge is based on the second current, and wherein the analog-to-digital converter outputs a second digital value of the second collected charge on the integration capacitor (Fig. 11, ¶ 0046); charging the integration capacitor, via the current mirror, with a third current (Fig. 7, ¶ 0045: I250B) in the first direction for a third predetermined amount of time after charging the integration capacitor with the second current in the second direction (Fig. 7, ¶ 0045; Examiner interpretation: during the first direction at time t2, I250B  flows from current source/sink circuit 700 to multiplexer 705 to first diode 250 to electrode 120A to electrode 120B to ground); transferring, into the analog-to-digital converter, a third collected charge on the integration capacitor, wherein the third collected charge is based on the third current (Fig. 7, ¶ 0046; Examiner interpretation: the third collected charge in capacitor 1000 is during the time period between t2, and t3), and wherein the analog-to-digital converter outputs a third digital value of the third collected charge on the integration capacitor (Fig. 7, ¶ 0046); — and computing a characteristic of the impedance based, at least in part, on the first digital value of the first collected charge based on the first current in the first direction (Fig. 7, ¶ 0046), the second digital value of the second collected charge based on the second current in the second direction different from the first direction (Fig. 7, ¶ 0046) and the third digital value of the third collected charge and based on the third current in the first direction (Fig. 7, ¶ 0046.) —.
	Linder fails to teach, —, wherein an integration time is set independent of a connection time for the impedance being measured, and wherein the third digital value is proportional to the third collected charge of the integration capacitor; — wherein determining a characteristic of the impedance comprises determining a capacitance of the impedance based on: C = Q/Vdiff, wherein C is the series capacitance of the impedance, Vdiff is a voltage drop difference between the first predetermined amount of time and the third predetermined amount of time, and Q is a collected charge on the integration capacitor.
	In analogous art, Wang teaches, wherein an integration time (Fig. 3, ¶ 0043 performance) is set independent of a connection time for the impedance being measured (Fig. 3, ¶ 0043; Examiner interpretation: the performance is varied based on the sampling rate and is independent of Vin), and wherein the third digital value (Fig. 3, digital samples.) is proportional to the third collected charge of the integration capacitor; (Fig. 3, ¶ 0021.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linder by include the capacitor taught by Wang in the analog-to-digital converter taught by Linder to achieve the predictable result of measuring an analog signal with better linearity, improved quantization noise characteristics, and simpler implementation [Wang: ¶ 0021.]
	Linder in view of Wang fail to teach, — wherein determining a characteristic of the impedance comprises determining a capacitance of the impedance based on: C = Q/Vdiff, wherein C is the series capacitance of the impedance, Vdiff is a voltage drop difference between the first predetermined amount of time and the third predetermined amount of time, and Q is a collected charge on the integration capacitor.
	In analogous art, Birk teaches, — wherein determining a characteristic of the impedance comprises determining a capacitance of the impedance based on: C = Q/Vdiff, (Fig. 2, ¶ 0033: equation (6)) wherein C is the series capacitance of the impedance, (Fig. 2: Cunknown) Vdiff is a voltage drop difference (Fig. 2: Vmeas) between the first predetermined amount of time and the third predetermined amount of time, (Fig. 2: time t; Examiner interpretation: time t is for any time interval the capacitance is measured.) and Q (Fig. 2, ¶ 0033: equation (6); Examiner interpretation: charge Q is obtained by product I*t) is a collected charge on the integration capacitor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linder in view of Wang by combining the method of measuring an impedance taught by Linder in view of Wang with the method of measuring an impedance taught by Birk to achieve the predictable result of measuring an impedance to determine an unknown capacitance. [Birk: ¶ 0021.]

	Regarding Claim 15, Linder in view of Wang in view of Birk teaches the limitations of claim 14, which this claim depends on.
	Linder further teaches, the method of claim 14, further comprising computing the first collected charge (Fig. 7, ¶ 0046; Examiner interpretation: the first collected charge in capacitor 1000 is computed during time period between t1, and t2) and second collected charge (Fig. 7, ¶ 0074; Examiner interpretation: the second collected charge in capacitor 1100 is computed during the time period between t4, and t5) on the integration capacitor, comprises discharging the integrating capacitor into a digital-to-analog converter to provide a digital representation of collected charge. (Fig. 7, ¶ 0046.)

	Regarding Claim 16, Linder in view of Wang in view of Birk teaches the limitations of claim 14, which this claim depends on.
	Linder further teaches, the method of claim 14, wherein determining a characteristic of the impedance comprises determining a series resistance R of the impedance based on a product of Vstep and tint, divided by Q (Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: defibrillation lead impedance Z1D is determined based on voltages V252A and V252B; and currents I250A and I250B. Currents I250A and I250B are due to the charge collected at time intervals t1, t2 and t2, t3. Current I is determined using the equation I = Q/t. Impedance Z1D can be rewritten as Z1D = V(t/Q)), wherein Vstep is a voltage step applied to the impedance, tint corresponds to the second predetermined amount of time; and Q is a collected charge by the integration capacitor. (Fig. 7, ¶ 0046.)

	Regarding Claim 18, Linder in view of Wang in view of Birk teaches the limitations of claim 14, which this claim depends on.
	Linder further teaches, the method of claim 14, further comprising: prior to providing the first current through the impedance: discharging the integration capacitor to ground (Fig. 7, ¶ 0076; Examiner interpretation: before performing a calibration procedure, it is inherent to discharge the integration capacitor to have accurate measurement); providing a known calibration current (Fig. 7, ¶ 0037: test current I250 of predetermined approximately constant magnitude) for a calibration time period (Fig. 7, ¶ 0037; time period between t1, and t2) on an input current path of the current mirror (Fig. 7, ¶ 0060; Examiner interpretation: current source/sink circuit 700, multiplexer 705, first diode 250, electrode 120A, electrode 120B are coupled together); mirroring the known calibration current for a first time period on an output mirrored current path of the current mirror (Fig. 7, ¶ 0060; Examiner interpretation: current flowing from current source/sink circuit 700 to voltage measurement circuit 600 is the same (mirror) current as the current flowing from the current source/sink circuit 700 to the first diode 250); collecting a calibration charge on the integration capacitor for the calibration time period(Fig. 7, ¶ 0046; Examiner interpretation: the calibration charge is collected in capacitor 1000 during the time period between t1, and t2); discharging the calibration charge into the analog-to-digital converter (Fig. 7, ¶ 0046); and determining a digital value representative of the collected calibration charge based on the known calibration current and the calibration time period. (Fig. 7, ¶ 0046.)

	Regarding Claim 19 Linder teaches, a system (Fig. 1, system 100) comprising: a sensor element (Fig. 7: defibrillation lead impedance) comprising two or more sensor terminals (Fig. 7: electrode 120A and electrode 120B); a timing generator (Fig. 1; Examiner interpretation: the system 100 inherently has a timing generator to generate the timing signals); a portable power source (Fig. 1: system 100; Examiner interpretation: system 100 inherently has a portable power source because it’s a portable system); an impedance measurement circuit (Fig. 7, system 100), comprising: a current mirror circuit (Fig. 7: current source/sink circuit 700) comprising a first current path (Fig. 7, ¶ 0060; Examiner interpretation: the first current path is from current source/sink circuit 700 to multiplexer 705 to first diode 250, to electrode 120A, to electrode 120B, to ground) and a second current path (Fig. 7, ¶ 0060; Examiner interpretation: the path from current source/sink circuit 700 to voltage measurement circuit 600), wherein the first current path is an input current path of the current mirror circuit (Fig. 7, ¶ 0060; Examiner interpretation: current source/sink circuit 700, multiplexer 705, first diode 250, electrode 120A, electrode 120B are coupled together), and wherein the second current path is an output mirrored current path of the current mirror circuit (Fig. 7, ¶ 0060; Examiner interpretation: current flowing from current source/sink circuit 700 to voltage measurement circuit 600 is the same (mirror) current as the current flowing from the current source/sink circuit 700 to the first diode 250); the two or more sensor terminals (Fig. 7: electrode 120A, to electrode 120B) electrically connected to the input current path of the current mirror circuit (Fig. 7, ¶ 0035); an integration capacitor (Fig. 7: sampling capacitor 1000 and sampling capacitor 1100) electrically connected to the output mirrored current path of the current mirror circuit(Fig. 7, ¶ 0067; Examiner interpretation: sampling capacitor 1000 is coupled to current source/sink circuit 700); an analog-to-digital converter (Figs. 7, 11: controller 235 and capacitor 1045); and a plurality of switches (Fig. 11: first input switch 1005 and series multiplexer switch 1025) to selectively couple the charge collector to the output mirrored current path or the analog-to-digital converter (Fig. 1, ¶ 0066), the plurality of switches including: a first switch (Fig. 11: first input switch 1005) to electrically couple the charge collector to the output mirrored path of the current mirror (Fig. 1, ¶ 0066); and a second switch (Fig. 11: series multiplexer switch 1025) to electrically couple the charge collector to the analog-to-digital converter (Fig. 1, ¶ 0066), wherein the system is further configured to: set a bias voltage for an input of the current mirror circuit to provide a voltage step to the two or more sensor terminals (Fig. 9, ¶ 0062; Examiner interpretation: current source/sink circuit 700 receives the bias voltage at voltage at node 910 and provide a voltage electrode 120A or electrode 120B);–.
	Linder fails to teach, — and set an integration time independent of a connection time of an impedance being measured, wherein an output of the current mirror is electrically coupled to an integration capacitor of the charge collector to collect a charge; transfer the charge to the analog-to-digital converter such that its digital output is proportional to the charge of the integration capacitor; and determine a capacitance based, at least in part, on the charge collected and a voltage difference of two voltage steps across the charge collector for two known times.
	In analogous art, Wang teaches, — and set an integration time (Fig. 3, ¶ 0043 performance) independent of a connection time of an impedance being measured (Fig. 3, ¶ 0043; Examiner interpretation: the performance is varied based on the sampling rate and is independent of Vin) , wherein an output of the current mirror is electrically coupled to an integration capacitor (Fig. 3, capacitor 316) of the charge collector to collect a charge (Fig. 3, ¶ 0038); transfer the charge to the analog-to-digital converter  (Fig. 1, ADC 130) such that its digital output is proportional to the charge of the integration capacitor (Fig. 3, ¶ 0021); —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linder by include the capacitor taught by Wang in the analog-to-digital converter taught by Linder to achieve the predictable result of measuring an analog signal with better linearity, improved quantization noise characteristics, and simpler implementation [Wang: ¶ 0021.]
	Linder in view of Wang fails to teach,— and determine a capacitance based, at least in part, on the charge collected and a voltage difference of two voltage steps across the charge collector for two known times.
	In analogous art, Birk teaches, — and determine a capacitance (Fig. 2: Cunknown) based, at least in part, on the charge collected (Fig. 2, ¶ 0033: equation (6); Examiner interpretation: charge Q is obtained by product I*t) and a voltage difference (Fig. 2: Vmeas) of two voltage steps across the charge collector for two known times (Fig. 2: time t.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linder in view of Wang by combining the method of measuring an impedance taught by Linder in view of Wang with the method of measuring an impedance taught by Birk to achieve the predictable result of measuring an impedance to determine an unknown capacitance. [Birk: ¶ 0021.]

	Regarding Claim 20, Linder in view of Wang in view of Birk teaches the limitations of claim 19, which this claim depends on.
	Linder further teaches, the system of claim 19, wherein a processor is configured to determine the impedance based on                         
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    s
                                                    t
                                                    e
                                                    p
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                    n
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    Q
                                
                            
                        
                     (Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: defibrillation lead impedance Z1D is determined based on voltages V252A and V252B; and currents I250A and I250B. Currents I250A and I250B are due to the charge collected at time intervals t1, t2 and t2, t3. Current I is determined using the equation I = Q/t. Impedance Z1D can be rewritten as Z1D = V(t/Q)), wherein R is the series resistance of the impedance(Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: defibrillation lead impedance Z1D), Vstep is a voltage step applied to the impedance (Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: voltages V252A and V252B is Vstep), tint is a known time (Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: time intervals t1, t2 and t2, t3 is tint); and Q is a collected charge by the integration capacitor. (Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: collected charge Q is computed by Q = I*t.)

	Regarding Claim 21, Linder in view of Wang in view of Birk teaches the limitations of claim 14, which this claim depends on.
	Linder further teaches, the method of claim 14, further comprising: opening a first switch (Fig. 10, ¶ 0066: first input switch 1005) to electrically decouple the integration capacitor from the current mirror; and closing a second switch (Fig. 10, ¶ 0066: multiplexer switch 1025) to electrically couple the integration capacitor to the analog-to-digital converter, wherein the first collected charge on the integration capacitor is transferred into the analog-to-digital converter while the first switch is opened and the second switch is closed. (Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: the charge collected at time intervals t1, t2 is sampled by controller 235.)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868